Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

PETER ZAMARELLO,               )
                               )                        Supreme Court No. S-14724
               Appellant,      )
                               )                        Superior Court No. 3AN-08-07950 CI
    v.                         )
                               )                        OPINION
ROBERT REGES; RUDDY, BRADLEY , )
KOLKHORST & REGES, PC; REGES & )                        No. 6884 - March 28, 2014
& BOONE, LLC, and THE REGES    )
LAW FIRM, LLC,                 )
               Appellees.      )
                               )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Frank A. Pfiffner, Judge.

              Appearances: Richard W. Maki and David H. Shoup, Tindall
              Bennett & Shoup, P.C., Anchorage, for Appellant.
              Anthony M. Sholty and Lael A. Harrison, Faulkner Banfield,
              PC, Juneau, for Appellees.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              WINFREE, Justice.

I.    INTRODUCTION
              A client sued his lawyer for breach of contract, breach of fiduciary duty,
misrepresentation, and professional negligence in a fee agreement dispute. After a jury
found in favor of the lawyer and judgment was entered the client appealed, arguing that
the superior court erred by issuing certain jury instructions regarding contract
interpretation and by denying the client’s motion for a new trial or judgment
notwithstanding the verdict. We conclude that any error in the superior court’s jury
instructions was not prejudicial, and we affirm the superior court’s decision to deny the
client’s post-trial motions because there was sufficient evidence for the jury to find for
the lawyer on each of the claims.
II.   FACTS AND PROCEEDINGS
      A.     Facts
             1.      Initial contingency fee agreement
             Peter Zamarello owned a mobile home park in Anchorage through a
company called Alaskan Village, Inc. In December 1999 real estate developer Gerald
Neeser obtained an option to purchase a portion of the mobile home park. The Alaska
Department of Environmental Conservation (ADEC) subsequently required Zamarello
to address contamination on the property. Zamarello met with attorney Robert Reges,1
who recommended litigation against Zamarello’s insurers to obtain remediation funds.
Reges prepared a two-page fee agreement dated July 11, 2000. This proposed fee
agreement described a contingent hourly fee arrangement, and noted that an adverse
party could receive awards of costs and attorney’s fees in the event that Zamarello lost
a lawsuit. The litigation plan was dropped in favor of a remediation agreement with
ADEC, and Zamarello never signed Reges’s proposed fee agreement.
             In September 2000 a system of underground pipes and tanks was
discovered on the property. With potential remediation costs raised significantly by this
discovery, Zamarello reverted to a litigation strategy. Reges again presented the July 11
fee agreement; Zamarello asked that it be reduced to a single page due to his limited


      1
             During the course of his relationship with Zamarello, Reges changed law
firms several times but kept Zamarello as a client. We use “Reges” to conveniently
denote Reges and his various law firms.

                                           -2-                                      6884
ability to read English. The parties dispute whether Reges’s or Zamarello’s staff
redrafted the agreement, but Zamarello signed it on October 3, 2000. The shortened
agreement provided for a contingent hourly fee, but did not include language regarding
the potential liability for opposing parties’ costs and fees. According to Reges, at an
October 4 meeting with Zamarello’s in-house attorney present, Reges and Zamarello
discussed the July 11 agreement and the potential that Zamarello would be liable to
opposing parties if he lost a lawsuit. Reges claims the language in the July 11 agreement
was “part of the deal.”
             In February 2001 Zamarello and Neeser amended their option agreement.
Zamarello reduced the purchase price in exchange for Neeser’s agreement to pay for the
environmental remediation.     The parties agreed to jointly pursue claims against
potentially responsible parties, with Zamarello receiving the first $3 million recovered
plus reimbursement of costs and attorney’s fees expended to obtain the recovery. In
2002 Reges filed two lawsuits on Zamarello’s behalf — one against Denali Fuel, the
company that installed the underground pipes and tanks, and one against 11 insurers
alleged to have provided insurance coverage for the environmental contamination.
             Although the fee agreement provided for Reges to deduct attorney’s fees
and costs from recoveries, in practice Zamarello paid Reges’s monthly invoices for fees
and costs, and Zamarello received the full settlements.
             2.     Modification of the purchase option
             In July 2004 Denali Fuel settled with Zamarello for $1.5 million. Because
Neeser was a co-owner of the claims, Denali Fuel insisted that he be a party to the
settlement. On July 16 Reges, Zamarello, Zamarello’s business manager Paul Gardner,
Neeser, Neeser’s attorney Donald McClintock, and representatives from Denali Fuel met
to obtain Neeser’s signature on the settlement. Neeser and Zamarello also discussed how
to proceed against the insurers who had not yet settled. Because Zamarello was to

                                          -3-                                      6884

receive the first $3 million of recoveries under the option addendum, and because the
total recoveries appeared unlikely to exceed that amount, the parties negotiated an
incentive for Neeser to continue with the litigation. After negotiations primarily between
Zamarello and Neeser, McClintock wrote an agreement with Reges looking over his
shoulder. The resulting agreement modified the February 2001 addendum to the
purchase option so that future recoveries would be shared equally between Zamarello
and Neeser’s assignee, Muldoon Community Improvement, LLC. The agreement also
stated in part:
              Out-of-pocket expenses and court costs should be paid by
              Muldoon Community Improvement, LLC. Attorney’s fees
              shall be paid for on an hourly contingent fee basis with the
              law firm of Reges & Boone, LLC who shall be entitled to be
              paid accrued fees on recoveries as they are received. . . .
              Prepaid costs will be paid to Muldoon Community
              Improvement, LLC from any recovery. (Emphasis added.)
              The parties later claimed different subjective understandings of the
agreement. Reges understood the modification to provide that from future recoveries
Neeser first would be reimbursed for his prepaid costs, followed by payment of Reges’s
unpaid contingency fees, with the balance of the recoveries divided equally between
Neeser and Zamarello. This understanding was echoed by Neeser and McClintock. On
the other hand, Zamarello understood the agreement to mean that Neeser would pay all
costs and contingency fees out of his share of the recoveries, giving Zamarello half of
all gross settlements. Gardner echoed this understanding.
              3.    The final agreement
              In August 2004 a dispute arose when Reges presented Zamarello with an
environmental consulting company’s $9,000 bill that Zamarello did not want to pay.
After some discussion, Zamarello agreed to pay the bill as well as a $150,000 bonus that
he earlier had offered Reges for getting the Denali Fuel settlement above $1 million.

                                           -4-                                      6884

Reges arranged for two checks from Denali Fuel, one to Zamarello for $1.2 million and
one to Reges for $309,000 (including the $150,000 bonus and the consulting company’s
bill). Reges then made a series of telephone calls to Gardner and McClintock about
“shifting the billing” to Neeser.2 On August 12 Reges drafted a “Final Agreement”
which stated in part: “After those payments . . . Zamarello . . . will owe nothing more
to [Reges] or his law firms, past or present. Any future work done on the insurance case
will be charged to Jerry Neeser.”
              Again, the parties later claimed to come away with different subjective
understandings of this agreement.        Zamarello claimed he understood the Final
Agreement to mean that, moving forward, he would receive half of any future gross
recovery and Neeser would pay all costs and contingency fees for Neeser’s half of any
gross recovery. Zamarello claimed he understood his previous payments to Reges to be
in exchange for a “full release” from future costs and fees. Reges admitted the language
was poorly drafted, but claimed he understood the agreement to merely implement the
July 16, 2004 purchase option modification by shifting the administration of fee and cost
payments to Neeser. Reges believed that costs and attorney’s fees would still come from
any gross recovery. Reges contended that having future work “charged to” Neeser
simply meant that bills would be sent to him.
              4.     The Kemper judgment
              Reges continued to prosecute claims against insurers. In 2006 one of the
defendants, Kemper Insurance, obtained summary judgment dismissing the claims



       2
              In March 2005 Reges and Neeser entered into a fee agreement for the
remaining litigation, allowing contingency fees to be “deducted by the firm from the first
dollar of any recovery.” The agreement provided that “[t]he remainder of any recovery
will be divided between . . . [Neeser] and . . . Zamarello as agreed in a separate document
dated July 16, 2004.”

                                           -5-                                       6884

against it. The court awarded fees and costs to Kemper, resulting in a judgment against
Zamarello that Reges negotiated down to $73,000. Zamarello urged Reges to ask Neeser
to pay half of the judgment. Reges believed that position had no basis, but nevertheless
sent Neeser a letter asking him to contribute to paying the judgment. Neeser did not
respond and neither Reges nor Zamarello pursued the matter further. Reges made no
deduction from his contingency fees to reflect the Kemper loss.
             5.     End of the insurance litigation
             Reges prosecuted and settled the remaining claims in the insurance lawsuit.
As settlements came in, Reges repeatedly alerted Zamarello that the money was being
used to pay Reges’s attorney’s fees and Neeser’s prepaid costs. Reges continued sending
Zamarello billing copies until Zamarello asked him to stop. Zamarello did not raise any
objection to this use of the settlement funds. The final balance of the post-July 16, 2004
settlements was $565,000; of that amount, Reges took about $495,000 in attorney’s fees
and costs and Zamarello and Neeser each received about $35,000.
      B.     Proceedings
             In 2008 Zamarello filed suit against Reges for breach of contract, breach
of fiduciary duty, misrepresentation, and professional negligence. Zamarello sought
recovery of: (1) one-half share of the gross recoveries received after July 16, 2004;
(2) the $150,000 bonus given in connection with the Final Agreement, which he claimed
was breached; (3) the amount paid to satisfy the Kemper judgment; and (4) the payment
of contingent hourly fees for litigating against Kemper.
             The case was tried to a jury in superior court. At the conclusion of Reges’s
defense, Zamarello moved for directed verdict. Zamarello argued that the August 2004
Final Agreement unambiguously provided he would owe nothing further and Reges
breached the agreement by taking fees and costs and a bonus to which he was not
entitled. The court denied the motion. The jury found that Reges did not breach a

                                           -6-                                      6884

contract, did not breach fiduciary duties, and did not make a misrepresentation. The jury
found that Reges was negligent, but that the negligence caused Zamarello no damage.
             Zamarello timely filed a motion for judgment notwithstanding the verdict
(JNOV) or a new trial, reasserting the position raised in his motion for directed verdict.
The superior court denied the motion without elaboration. On February 13, 2012 the
court entered final judgment in Reges’s favor and awarded fees and costs totaling
$107,004.26. Zamarello appeals.
III.   STANDARD OF REVIEW
             “In reviewing the superior court’s rulings on jury instructions, we apply our
independent judgment to determine whether the challenged or refused instruction states
the law correctly.”3 “Errors in jury instructions are not grounds for reversal unless the
errors are prejudicial.”4 “We evaluate whether any error was prejudicial by putting
ourselves in the position of the jurors and determining whether the error probably
affected their judgment.”5 “The appellant bears the burden of proving prejudicial error.”6
             This court “will affirm a trial court’s decision to deny a new trial if there
is an evidentiary basis for the jury’s decision,” and will reverse only if “the evidence
supporting the verdict was so completely lacking or slight and unconvincing as to make




       3
             Henrichs v. Chugach Alaska Corp., 250 P.3d 531, 5 35 (Alaska 2011)
(quoting City of Kodiak v. Samaniego, 83 P.3d 1077, 1082 (Alaska 2004)).
       4
             Id. (quoting State v. Carpenter, 171 P.3d 41, 54 (Alaska 2007)).
       5
             Id. (quoting City of Kodiak, 83 P.3d at 1082) (internal quotation marks
omitted).
       6
             Id. (quoting City of Kodiak, 83 P.3d at 1082).

                                           -7-                                      6884

the verdict plainly unreasonable or unjust.”7 “In reviewing orders granting and denying
JNOV motions, we must ‘determine whether the evidence, when viewed in the light most
favorable to the non-moving party, is such that reasonable persons could not differ in
their judgment of the facts.’ ”8 “To the extent that a ruling on a motion for [JNOV]
involves questions of law, those questions will be reviewed de novo.”9
IV.	   DISCUSSION
       A.	   Any Possible Error In The Superior Court’s Jury Instructions Was
             Not Prejudicial.
             At trial Zamarello proposed instructing the jury that “[a]mbiguities in
attorney-client contracts are construed against the attorney and liberally in favor of the
client.” The trial court declined to give this instruction, reasoning that ambiguities
should be construed against the attorney only when the attorney drafted the contract.
Because it was unclear who had drafted the October 2000 contingency fee agreement,
the court instead instructed the jury to interpret ambiguous contract terms “against the
person who you find drafted the term or provision. . . . If you find that neither party
drafted the provision or you are unable to determine which party drafted the provision,
then you should disregard this instruction.” Zamarello argues that this instruction was
erroneous as a matter of law and the error was prejudicial.




       7
            Hogg v. Raven Contractors, Inc., 134 P.3d 349, 352 (Alaska 2006) (quoting
Glamann v. Kirk, 29 P.3d 255, 259 (Alaska 2001); Grant v. Stoyer, 10 P.3d 594, 596
(Alaska 2000)).
       8
            Alaska Interstate Constr., LLC v. Pac. Diversified Invs., Inc., 279 P.3d
1156, 1162 (Alaska 2012) (quoting Richey v. Oen, 824 P.2d 1371, 1374 (Alaska 1992)).
       9
             Sisters of Providence in Wash. v. A.A. Pain Clinic, Inc., 81 P.3d 989, 999
n.10 (Alaska 2003).

                                           -8-	                                     6884

              We first note that ambiguous contracts are construed against a party only
“in the absence of other means of ascertaining the reasonable expectations of the
parties.”10 The failure to appropriately limit the challenged instruction in this manner
actually may have benefitted Zamarello. Given this and the evidence at trial, we
conclude that the failure to give Zamarello’s proposed instruction, if error, was harmless.
              Zamarello first argues that the failure to give his instruction influenced the
jury’s interpretation of whether the October 2000 contingency fee agreement allowed
Reges to collect contingency fees for prosecuting the lost claim against Kemper. The
agreement states that “[p]ayment of fees is contingent upon recovery. No recovery, no
fee.” But the evidence was clear that throughout the course of the single case against the
11 insurers the parties treated all of the claims as one matter and used proceeds from
settlements with one insurer towards fees and costs of litigation with other insurers. The
jury probably did not rely on the challenged instruction in the face of this extrinsic
evidence.
              Zamarello next argues that the July 16, 2004 modification of the purchase
option between Zamarello and Neeser was ambiguous as to whose share of the
recoveries Reges was allowed to collect fees from and the ambiguity should have been
resolved in Zamarello’s favor. But Zamarello’s proposed jury instruction stated only that
“[a]mbiguities in attorney-client contracts are construed against the attorney.” (Emphasis
added.)     Although the modification agreement clarified the relationship between
Zamarello and Reges and Reges helped draft it, it was not an agreement between an



       10
              Cook v. Cook, 249 P.3d 1070, 1078 (Alaska 2011) (quoting Monzingo v.
Alaska Air Grp., Inc., 112 P.3d 655, 661 n.29 (Alaska 2005)); see also DeCristofaro v.
Sec. Nat’l Bank, 664 P.2d 167, 169 (Alaska 1983) (“[I]n the absence of other means of
ascertaining the reasonable expectations of the parties, we have held that ambiguities in
contractual language are to be construed against the drafter.”).

                                            -9-                                       6884

attorney and a client, but rather an agreement between Zamarello and Neeser. Reges did
not negotiate the modification agreement nor did he sign it. The failure to give
Zamarello’s proposed instruction therefore was irrelevant to this issue.
              Finally, because Reges was both the drafter and the attorney, the choice of
instruction unlikely had any prejudicial effect on the jury’s interpretation of the Final
Agreement.
              Based on the foregoing, we conclude that any possible error in the jury
instructions was not prejudicial. We therefore do not reach the question whether the
court correctly stated the law in the jury instruction.
       B.	    The Superior Court Did Not Err By Denying The Motion For JNOV
              Or New Trial Respecting Zamarello’s Claim For Half Of The Post-
              July 2004 Settlements.
              Zamarello argues the August 2004 Final Agreement’s plain language that
he “will owe nothing more to [Reges] or his law firms [and] [a]ny future work . . . will
be charged to . . . Neeser” unambiguously ended the contingency fee arrangement and
the court should have interpreted it as a matter of law. He argues that extrinsic evidence
is irrelevant because the contract is not reasonably susceptible to Reges’s interpretation
that the language merely shifts the billing to Neeser. He also argues that any potential
ambiguities should be interpreted against the attorney and in favor of the client. Reges
counters that extrinsic evidence may always be considered to determine whether a
contract is ambiguous and that the extrinsic evidence gave the jury an evidentiary basis
to find the Final Agreement did not end the contingency fee agreement.
              “The goal of contract interpretation is to give effect to the parties’
reasonable expectations . . . [which] must be gleaned not only from the contract
language, but also from extrinsic evidence, including evidence of the parties’ conduct,
goals sought to be accomplished, and surrounding circumstances when the contract was


                                           -10-	                                    6884

negotiated.”11 “Typically, in resolving disputes concerning . . . an agreement, we begin
by viewing the contract as a whole and the extrinsic evidence surrounding the disputed
terms, in order to determine if those terms are ambiguous — that is, if they are
reasonably subject to differing interpretation, and if those differing interpretations are
both reasonable.”12 “[I]nterpretation becomes a task for the trier of fact when the parties
present extrinsic evidence to clarify a contract’s meaning, when this evidence points
towards conflicting interpretations of the contract, and when the contract itself is
reasonably susceptible of either meaning.”13 Here, although the language of the contract
could lend itself to Zamarello’s interpretation, it also could lend itself to Reges’s
interpretation, allowing the jury to decide for Reges.
              First, the July 2004 modification agreement of the purchase option,
executed by Zamarello only a month prior to the Final Agreement, provided for Reges
to collect his contingency fees from recoveries as received and stated that the remaining
recoveries were to be shared equally between Neeser and Zamarello. The modification
agreement specifies other fees and costs for which each party was responsible, but lacks
any explicit statement that attorney’s fees were to be paid only out of Neeser’s share of
the recovery.    Both Neeser and McClintock testified that they understood the


      11
              Miller v. Handle Constr. Co., 255 P.3d 984, 988-89 (Alaska 2011)
(citations and internal quotation marks omitted).
      12
              Weiner v. Burr, Pease & Kurtz, P.C., 221 P.3d 1, 9 (Alaska 2009) (citations,
alterations, and internal quotation marks omitted).
       13
              Norville v. Carr-Gottstein Foods Co., 84 P.3d 996, 1004 (Alaska 2004)
(quoting Little Susitna Constr. Co. v. Soil Processing, Inc., 944 P.2d 20, 23 (Alaska
1997)) (internal quotation marks omitted). See AAA Valley Gravel, Inc. v. Totaro, 219
P.3d 153, 161 (Alaska 2009) (“Contract interpretation involves fact-finding when
facially ambiguous contract language read in the context of all relevant extrinsic
evidence remains ambiguous . . . .”).

                                           -11-                                      6884

modification agreement to mean that Reges would take his fees off the top of all
recoveries. The only person to echo Zamarello’s interpretation of the modification
agreement was his business manager, who did not take part in the negotiation.
             Second, the parties’ course of conduct could be seen to support Reges’s
interpretation. Although the initial October 2000 contingency fee agreement provided
that fees would be collected “from the ‘first dollar’ of any recovery,” in practice
Zamarello was paying monthly invoices to Reges for costs and fees. In February 2002
Zamarello agreed to pay $5,000 monthly on the fees and costs as they were accruing, to
be credited against Reges’s eventual recovery on contingency. This arrangement
supports the idea that Zamarello became tired of handling the billing and making
monthly payments and therefore the Final Agreement merely shifted this responsibility
to Neeser. This arrangement also is consistent with the August 2004 Final Agreement
language that Zamarello would “owe nothing more” and that future work would be
“charged to Jerry Neeser.”
             Third, the negotiations surrounding the August 2004 Final Agreement
could be seen to support Reges’s interpretation. The Final Agreement was made in the
context of a dispute over a $9,000 bill for litigation costs. After a discussion in which
Zamarello threatened that if he had to pay the full invoice he would tarnish Reges’s
reputation, Zamarello agreed that Reges could receive the full amount owed (for both the
$9,000 cost item and the Denali Fuel bonus) in exchange for a “full release.” This threat
suggests the parties already were on bad terms, and it may have been important to
Zamarello that he stop interacting with Reges directly and that billing and payment for
the litigation go through Neeser. Also, the day before the Final Agreement, Reges made
a series of telephone calls to Zamarello, Gardner, and McClintock about “shifting the
billing” to Neeser.



                                          -12-                                     6884

              Fourth, Reges’s subsequent fee agreement with Neeser provided for
contingency fees from both Neeser’s and Zamarello’s recovery, consistent with the
July 16, 2004 modification agreement. That fee agreement stated that contingency fees
would come “from the first dollar of any recovery” with the remainder split “as agreed
in [the modification agreement].” Reges testified that he told Zamarello about the
agreement and Zamarello did not object. The fee agreement was retroactive to the date
of the modification agreement, implying that the parties believed the agreement echoed
the provisions of the modification agreement. This reinforces the interpretation that
Reges was entitled to collect fees from gross recoveries.
              Fifth, Zamarello failed to object when Reges repeatedly informed him that
Reges’s attorney’s fees were being paid from incoming settlements after the Final
Agreement. The first settlement in the insurance litigation was $22,500 in November
2004. Reges informed Zamarello of the settlement and his intention to apply the
recovery to costs and fees. Zamarello did not object to this division, and instead told
Reges that further bills should be directed to Neeser. On March 2, 2006, Reges advised
Zamarello of a $130,000 settlement and stated that he was drawing on the funds to pay
for costs and his fees. On March 14 Reges again informed Zamarello that he was
receiving settlements and using the money to pay himself fees. On March 24 Reges
made a telephone call to Zamarello in which they discussed “getting dollars from
insurers . . . and who gets to keep the settlements.” On March 25 Reges sent Zamarello
a letter reiterating that fees were to be deducted from the first dollar of recoveries and
stating: “I am paying myself from the monies now being recovered from settling
insurers.” On April 4 Reges sent a fax informing Zamarello of settlements totaling
$227,500 and of Reges’s intent to pay himself $150,000 and use the rest to finance the
trial. On May 17 and June 29, Reges sent Zamarello breakdowns of expenditures
showing that recoveries were applied first to costs and fees with the remainder being split

                                           -13-                                      6884

evenly between Neeser and Zamarello. Zamarello did not object to any of these
statements and did not object when Reges stayed with him for a week and “talked to him
about all of this in detail.” Zamarello’s failure to object implies contemporaneous
agreement to the arrangement.
              Finally, under Zamarello’s interpretation, either all fees would have come
out of Neeser’s recovery or Reges would have had to work for half his usual rate. Reges
did not have the authority to make that agreement for Neeser without his consent, and
it seems unlikely that Reges would agree to charge Neeser the full attorney’s fees without
first approaching Neeser about the new arrangement. Nor is there any evidence that
Reges agreed to protracted litigation at half his usual rate in exchange for payment of
money he felt he was already owed.
              In contrast, Reges’s interpretation mirrors the parties’ actual relationship,
with Reges working to pursue Zamarello’s claims and being paid from recoveries.
Zamarello argues that any ambiguity should be construed against the attorney,14 but we
again note that rules interpreting contracts against the drafter should be applied only “in
the absence of other means of ascertaining the reasonable expectations of the parties.”15
Because Zamarello is challenging the jury’s determination that the August 2004 Final
Agreement did not end the contingency fee arrangement, we ask only whether there was
an evidentiary basis for that determination.16
              Reges’s wording in the August 2004 Final Agreement that Zamarello will


       14
              See Weiner, 221 P.3d at 9.
       15
            Cook, 249 P.3d at 1078 (quoting Monzingo, 112 P.3d at 661 n.29); see also
DeCristofaro, 664 P.2d at 169 (Alaska 1983).
       16
            Hogg v. Raven Contractors, Inc., 134 P.3d 349, 352 (Alaska 2006) (quoting
Glamann v. Kirk, 29 P.3d 255, 259 (Alaska 2001); Grant v. Stoyer, 10 P.3d 594, 596
(Alaska 2000)).

                                           -14-                                      6884

“owe nothing more” and further work will be “charged to” Neeser could be misleading,
but Reges’s interpretation is not precluded as a matter of law.17 Reges also testified at
times that he intended the Final Agreement to end Zamarello’s obligation to pay
attorney’s fees but that he was nonetheless entitled to take fees from the top of all
recoveries.18 “It is the jury, not the court, which . . . . weighs the contradictory evidence
and inferences, judges the credibility of witnesses . . . and draws the ultimate conclusion
as to the facts.”19 The jury had an evidentiary basis for its decision, and under our
deferential standard of review, we affirm the trial court’s denial of Zamarello’s motion
for JNOV or a new trial on his claim for half of the post-July 2004 recoveries.
       C.	    The Superior Court Did Not Err By Denying Zamarello’s Motion For
              A New Trial Based On His Claim For Reimbursement For The
              Kemper Fee.
              Zamarello raises three arguments for reimbursement of his payment of
Kemper’s adverse fees and costs award. He first argues that Reges violated Alaska Rule
of Professional Conduct 1.5(b) by not notifying him in the written fee agreement that
he might be liable for the opposing party’s costs, fees, or expenses, and that this omission



       17
            See Little Susitna Constr., 944 P.2d at 25 (holding contract interpretation
properly submitted to jury where term had no settled legal definition).
       18
              Reges argues in the alternative that Zamarello was not paying contingency
fees because Reges was collecting fees directly from the insurers — in effect stating that
a client does not pay contingency fees. This argument is incorrect as a matter of law.
Clients contract with attorneys to pay contingency fees. See RESTATEMENT (THIRD ) OF
LAW G OVERNING LAWYERS § 35 (2000) (“A lawyer may contract with a client for a fee
the size or payment of which is contingent on the outcome of a matter . . . .”).
Recoveries are held in trust for the client and paid to the attorney out of the client’s trust
account. See Alaska R. Prof. Conduct 1.15.
       19
            City of Delta Junction v. Mack Trucks, Inc., 670 P.2d 1128, 1130 n.2
(Alaska 1983) (quoting Tennant v. Peoria & Pekin Union Ry., 321 U.S. 29, 35 (1944)).

                                            -15-	                                       6884

prevents Reges from requiring him to pay the Kemper fee. Reges argues that he advised
Zamarello of the risk of adverse judgment in the two-page July 11, 2000 contingency fee
document, through discussions with Zamarello’s in-house counsel after the October
2000, agreement, and during the July 16, 2004 modification agreement discussion.
Zamarello counters that he never signed the July 11, 2000 agreement and that the writing
requirement cannot be avoided by claiming that the client otherwise knew of the terms
of the representation.20 But under the parol evidence rule, unless the contract is fully
integrated, contract terms may be supplemented by extrinsic evidence of consistent
additional terms.21 Here, the October 3, 2000 agreement did not contain an integration
clause,22 and Zamarello makes no argument that it otherwise was an integrated
agreement. Although the non-integrated, signed fee agreement did not contain the
required written warning, the jury had an evidentiary basis for finding that the written
warning in the July 11, 2000 document was part of the October 2000 fee agreement.
              Zamarello next argues that even if the July 11, 2000 document were part
of the agreement, the language was inadequate to warn him of the Kemper judgment risk
because the document addressed what happens “if this matter is taken to trial” and the
Kemper fees were awarded on summary judgment. Zamarello points to the Alaska
Comment section of Professional Rule 1.5(b) approving the phrasing “if you don’t win


         20
              See Statewide Grievance Comm. v. Dixon, 772 A.2d 160, 164 (Conn. App.
2001).
         21
            Froines v. Valdez Fisheries Dev. Ass’n, 75 P.3d 83, 86-87 (Alaska 2003)
(quoting AS 45.02.202(2)); see also R ESTATEMENT (SECOND ) OF CONTRACTS §§ 215,
216(1) (1981).
         22
              See, e.g., Nautilus Marine Enters. v. Valdez Fisheries Dev. Ass’n, 943 P.2d
1201, 1204 n.5 (Alaska 1997) (describing an integration clause stating: “This instrument
is intended by the parties as a final expression of their agreement and as a complete and
exclusive statement of its terms.”).

                                          -16-                                     6884

your case,”23 arguing it was error to not include this language. But Zamarello forfeited
this argument by raising it for the first time on appeal.24 And because the comments on
the Professional Rules are meant as guides to interpretation, any deviation from language
approved in the comments does not necessarily equate to a violation of the rules.25
              Finally, Zamarello claims that Reges abdicated his professional
responsibility to Zamarello by not pursuing Neeser for half of the Kemper costs. But
during the 2004 modification agreement discussions the parties agreed to not add Neeser
as a plaintiff partly because of the risk of adverse judgment. Reges pursued the matter
to an appropriate degree by writing Neeser a letter requesting payment of half the
judgment even though he believed Neeser had no obligation to pay. The jury had an
evidentiary basis for determining that Zamarello was not entitled to reimbursement for
the Kemper fee, and we therefore affirm the trial court’s denial of his motion for a new
trial based on this claim.
       D.	    The Superior Court Did Not Err By Denying Zamarello’s Motion For
              JNOV Or A New Trial Regarding His Claim For The $150,000 Bonus.
              Zamarello raises several arguments why he is entitled to repayment of the
$150,000 bonus given to Reges for the Denali Fuel settlement. Zamarello first argues
that the bonus was consideration for the August 2004 Final Agreement, which ended his
obligation to pay contingency fees. Zamarello contends that Reges breached the
agreement by taking contingency fees from the recoveries, entitling Zamarello to recover


       23	
              Alaska R. Prof. Conduct 1.5, Alaska Comment.
       24
             Brandon v. Corr. Corp. of Am., 28 P.3d 269, 280 (Alaska 2001) (“A party
may not raise an issue for the first time on appeal.”).
       25
              See Alaska R. Prof. Conduct, Scope (“The Rules of Professional Conduct
are rules of reason. They should be interpreted with reference to the purposes of legal
representation . . . . The COMMENTS are intended as guides to interpretation . . . .”).

                                          -17-	                                    6884

the $150,000. But the jury had sufficient evidence from Reges’s testimony to conclude
that the bonus was given in exchange for work done on the Denali Fuel settlement, not
in consideration for a release from fees. The jury therefore had an evidentiary basis to
find the bonus was not given as consideration for the release.
             Zamarello also argues that Reges intentionally misrepresented his intentions
to continue taking contingency fees when he drafted the Final Agreement and that this
entitles Zamarello to recover the $150,000. But intentional misrepresentation requires
an intent to deceive,26 and the jury could have relied on Reges’s testimony that the Final
Agreement was quickly and poorly drafted to find that there was no intentional
misrepresentation.
             Finally, Zamarello argues that the $150,000 was given in exchange for
Reges getting the Denali Fuel settlement above $1 million, making the payment a
contingency fee and therefore invalid under Alaska Professional Rule 1.5(c) which
requires contingency fee agreements to be in writing. Zamarello forfeited this argument
by failing to raise it at trial or in his motion for JNOV or a new trial.27 We therefore
affirm the trial court’s denial of Zamarello’s motions for JNOV or a new trial based on
his claim for reimbursement of the $150,000 bonus.
V.    CONCLUSION
             Based on the foregoing, we AFFIRM the superior court’s judgment.


      26
             Anchorage Chrysler Ctr., Inc. v. DaimlerChrysler Motors Corp., 221 P.3d
977, 987-88 (Alaska 2009) (quoting Anchorage Chrysler Ctr., Inc. v. DaimlerChrysler
Corp., 129 P.3d 905, 914 (Alaska 2006)).
      27
             See Brandon, 28 P.3d at 280 (“A party may not raise an issue for the first
time on appeal. And cursory treatment of an issue is considered by this court to be
waiver of that issue.”) (citations omitted); Padgett v. Theus, 484 P.2d 697, 700 (Alaska
1971) (“Ordinarily an issue which was not raised in the trial court will not be treated on
appeal.”).

                                          -18-                                      6884